
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Davis of Illinois
			 (for himself, Mr. Meeks of New York,
			 and Mr. Rangel) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Sarcoidosis Awareness Month in April 2010 and supporting efforts to devote new
		  resources to research the causes of the disease, environmental and otherwise,
		  along with treatments and workforce strategies to support individuals with
		  sarcoidosis and their families.
	
	
		Whereas sarcoidosis is a noncontiguous systemic disease of
			 unknown origin and is commonly diagnosed with the detection of inflamed,
			 microscopic growths called granulomas that grow and oftentimes affect the
			 lungs, skin, eyes, and nervous system;
		Whereas sarcoidosis can affect any organ of the body and
			 more than one organ at any given time;
		Whereas the inflammation of such vital organs may cause
			 seizures, blindness, disfiguring lesions, and heart failure;
		Whereas many individuals stricken with sarcoidosis
			 eventually develop a serious disabling or potentially fatal condition;
		Whereas sarcoidosis was once thought to be an uncommon
			 condition, but is now known to affect tens of thousands of people throughout
			 the United States;
		Whereas sarcoidosis afflicts African-Americans up to eight
			 times more frequently than other races;
		Whereas as many people with sarcoidosis have no symptoms,
			 it is difficult to measure how many people have the condition;
		Whereas sarcoidosis is a disease that affects Americans
			 nationwide and people around the world, and yet its causes and potential
			 treatments remain a mystery;
		Whereas skin-related symptoms of this chronic,
			 multisystemic disease were first recognized more than 100 years ago, but the
			 effects of the disease on other organs were not observed until the first
			 quarter of this century;
		Whereas sarcoidosis was the chief diagnosis of the death
			 of fluorescent lightbulb workers in Salem, Massachusetts, in the 1940s;
		Whereas sarcoidosis was the first diagnosis
			 for an overwhelming majority of rescue workers from September 11, 2001;
		Whereas sarcoidosis has been documented to be
			 disproportionately found among factory workers and Navy deck grinders;
		Whereas today, researchers are still trying to learn more
			 about the causes, cures, and overall nature of sarcoidosis;
		Whereas the American Lung Association, the National
			 Sarcoidosis Society, and the National Sarcoidosis Foundation actively advocated
			 for more research to better understand how environmental and occupational
			 exposures may increase the risk of sarcoidosis;
		Whereas the National Sarcoidosis Society and the National
			 Sarcoidosis Foundation strive to serve those afflicted by the disease by
			 focusing efforts on public policy, research, funding, patient services, public
			 awareness, education, and finding a cure; and
		Whereas April 2010 would be appropriate to designate as
			 National Sarcoidosis Awareness Month with worldwide events to increase public
			 awareness of the need to support individuals with sarcoidosis, to raise
			 awareness of the environmental and occupational issues associated with
			 sarcoidosis, and to educate medical professionals who care for individuals with
			 sarcoidosis: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of National
			 Sarcoidosis Awareness Month;
			(2)encourages the President to issue a
			 proclamation in support of the goals and ideals of Sarcoidosis Awareness Month;
			 and
			(3)recognizes that sarcoidosis has played a
			 prominent yet hidden role in America’s workforce history, acknowledges the
			 diligent efforts of individuals and organizations who observe National
			 Sarcoidosis Awareness Month with appropriate activities and events to further
			 promote awareness of the disease, and supports research efforts to better
			 understand the links between sarcoidosis and specific occupations where
			 sarcoidosis is disproportionately represented.
			
